DETAILED ACTION
This communication is in response to the amendment entered during the First Action Interview.  The Interview Request Form containing the amendments and arguments was filed 24 June 2022.
Claims 1-20 are currently pending.  In the Amendment filed 24 June 2022, claims 1, 2, 8-12 and 20 are amended.  This action is Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2018/0232451 to Lev-Tov et al (hereafter Lev-Tov).

Referring to claim 1, Lev-Tov discloses a non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor (see [0086]; [0087]; and [0090]), cause a computing device to: 
receive, from a client device, a query comprising text in a language of multiple languages (see [0055] and Fig 6, step 602 – Step 602 includes receiving an input user query from a user in any of a plurality of languages);
generate, utilizing a cross-lingual-multimodal-embedding model, a text embedding for the text from the query within a cross-lingual embedding space (see [0023], lines 21-24; [0042]; [0056]; and Fig 6, step 604 – When the user enters a query, the user query is embedded as a query vector into the embedding space. Step 604 includes creating an input user query vector for the input user query.); 
	generate, utilizing the cross-lingual-multimodal-embedding model and within a multimodal embedding space [multimodal space] for image embeddings and cross-lingual multimodal embeddings of the multiple languages, a cross-lingual-multimodal embedding from the text embedding corresponding to the text from the query, the cross-lingual-multimodal-embedding model comprising parameters modified to reduce embedding distances between cross-lingual-multimodal embeddings for image texts and positive-image embeddings for corresponding positive images and to increase embedding distances between the cross-lingual-multimodal embeddings and negative embeddings for non-corresponding negative images [For each image 310 a positive pair and a negative pair may be determined. The training may then define a first distance between image and text vectors in the positive pair and a second distance between image and text vectors in the negative pair. Further, the training may select coefficients in the LNN of query embedder 324 such that a difference between the first distance and the second distance is maximized. Further, the training may select coefficients in the LNN of query embedder 324 such that an aggregate value of the positive distances in minimized while an aggregated value of the negative distances is maximized.] (see [0038]; [0040]; [0042]; [0043]; [0052]; and Fig 3 – Query embedder provides text vector as a vector representation of text query, using a LNN having multiple layers. Each one of the LNN layers is associated with one word from the query. The LNN maps variable length sentences (e.g., text query) into fixed length text vectors (text embeddings) in multimodal space.);
	determine an image embedding for a digital image corresponding to the text from the query based on an embedding distance within the multimodal embedding space between the cross-lingual multimodal embedding for the text and the image embedding (see [0057] and Fig 6, step 606 – Step 606 includes associating an image vector to the input user query vector in the embedding space. In some embodiments, step 606 may include finding the image vector within a pre-selected distance from the input user query vector.);
	in response to the query, retrieve the digital image for display on the client device (see [0023], lines 21-26; [0058]; [0071]; Fig 6, steps 608 and 614 – Step 608 includes identifying, from an image database, an image associated with the image vector. Step 614 includes providing the results for display to the user.).

Referring to claim 2, Lev-Tov discloses the non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to:
generate the text embedding for the text from the query within the cross-lingual embedding space utilizing the cross-lingual-multimodal-embedding model by generating, utilizing a cross-lingual-text encoder [encoder 320 which includes image embedder and query embedder] of the cross-lingual-multimodal-embedding model and within the cross-lingual embedding space for text embeddings of the multiple languages, a sentence-level embedding for the text from the query (see [0023], lines 21-24; [0038]; [0040]; [0042]; [0056]; Fig 3; and Fig 6); and
transforming, utilizing one or more neural network layers of the cross-lingual-multimodal-embedding model, the sentence-level embedding into the cross-lingual-multimodal embedding within the multimodal embedding space (see [0023], lines 21-24; [0038]; [0040]; [0042]; [0056]; Fig 3; and Fig 6 – The LNN maps variable length sentences (e.g., text query) into fixed length text vectors (text embedding) in multimodal space.).
Referring to claim 3, Lev-Tov discloses the non-transitory computer-readable medium of claim 2, further comprising instructions that, when executed by the at least one processor, cause the computing device to:
generate the sentence-level embedding for the text from the query by generating the sentence-level embedding having a set of dimensions that differs from a set of dimensions corresponding to the multimodal embedding space (see [0042]); and
transform the sentence-level embedding into the cross-lingual-multimodal embedding by transforming the sentence-level embedding to conform to the set of dimensions corresponding to the multimodal embedding space and into the cross-lingual-multimodal embedding (see [0042]).
Referring to claim 4, Lev-Tov discloses the non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to:
receive, from an additional client device, an additional query comprising additional text in an additional language from the multiple languages, the additional text in the additional language corresponding to the text from the query in the language (see [0035]; [0036]; [0055]; and Fig 6, step 602 – The search query is provided to a search engine so the query can come from any device. The query can be received in any language. Step 602 includes receiving an input user query from a user in any of a plurality of languages.); 
generate, utilizing the cross-lingual-multimodal-embedding model and within the multimodal embedding space, an additional cross-lingual-multimodal embedding for the additional text from the additional query (see [0023], lines 21-24; [0042]; [0052]; [0056]; and Fig 6); and
determine that the digital image corresponds to the additional text based on an additional embedding distance between the image embedding for the digital image and the cross-lingual- multimodal embedding for the additional text within the multimodal embedding space (see [0057] and Fig 6, step 606 – Step 606 includes associating an image vector to the input user query vector in the embedding space. In some embodiments, step 606 may include finding the image vector within a pre-selected distance from the input user query vector.).
Referring to claim 5, Lev-Tov discloses the non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to determine the image embedding for the digital image corresponding to the text from the query based on the embedding distance within the multimodal embedding space between the cross-lingual-multimodal embedding for the text and the image embedding by determining the image embedding is closer to the cross-lingual-multimodal embedding within the multimodal embedding space than other image embeddings within the multimodal embedding space (see [0023]; [0057]; and Fig 6, step 606 – When the user enters a query, the user query is embedded as a query vector into the embedding space, and a nearest neighbor set of image vectors close to the query vector is selected. Step 606 includes associating an image vector to the input user query vector in the embedding space. Step 606 may include finding the image vector within a pre-selected distance from the input user query vector.).
Referring to claim 6, Lev-Tov discloses the non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to: generate, utilizing an image-embedding model [image model] and within the multimodal embedding space, a plurality of image embeddings corresponding to a plurality of digital images prior to receiving the query, the plurality of image embeddings comprising the image embedding for the digital image (see [0052]); and store the plurality of image embeddings within data storage for access in response to receiving queries (see [0052] – Once image model and language model are trained, they are used to generate an index and create an index database of image vectors for all, or almost all images in the image database.).
Referring to claim 7, Lev-Tov discloses the non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to receive the query comprising the text in the language from the multiple languages by receiving the query comprising the text in the language differing from a sample language corresponding to the image texts upon which the parameters of the cross-lingual-multimodal-embedding model were modified (see [0023]; [0035]; and [0040]).
Referring to claim 8, Lev-Tov discloses a system comprising:
at least one memory [memory 232] device comprising a cross-lingual-multimodal-embedding model and an image-embedding model (see [0030] and Fig 2); and 
at least one server device [server 130] (see [0031] and Fig 2) configured to cause the system to:
identify a positive image and a positive text for the positive image in a sample language [a positive pair includes image vector 335-1 and text vector 335-2, wherein image vector 335-1 is associated to an image 310 selected by one or more users from text query 315] and a negative image and a negative text for the negative image in the sample language [a negative pair may include text query 315 randomly matched to image 310]; 
generate, utilizing the image-embedding model and within a multimodal embedding space for image embeddings and cross-lingual-multimodal embeddings of multiple languages, a positive-image embedding for the positive image and a negative-image embedding for the negative image (see [0039]; [0040]; [0043]; [0052]);
generate, utilizing the cross-lingual-multimodal embedding model and within a cross-lingual embedding space, a positive-text embedding for the positive text and a negative-text embedding for the negative text (see [0043] and [0052]);
generate, utilizing the cross-lingual-multimodal embedding model and within a cross-lingual embedding space, a positive cross-lingual-multimodal embedding from the positive-text embedding and a negative cross-lingual-multimodal embedding from the negative-text embedding (see [0040]; [0043]; and [0052]);
determine embedding distances in the multimodal embedding space among the positive cross-lingual-multimodal embedding, the negative cross-lingual-multimodal embedding, the positive-image embedding, and the negative-image embedding [For each image 310 a positive pair and a negative pair may be determined. The training may then define a first distance between image and text vectors in the positive pair and a second distance between image and text vectors in the negative pair. Further, the training may select coefficients in the LNN of query embedder 324 such that a difference between the first distance and the second distance is maximized. Further, the training may select coefficients in the LNN of query embedder 324 such that an aggregate value of the positive distances in minimized while an aggregated value of the negative distances is maximized.] (see [0043] and [0052]);
modify, based on the embedding distances in the multimodal embedding space, parameters of the cross-lingual-multimodal-embedding model to learn to retrieve digital images based on text queries in multiple languages (see [0043]; [0052]; and Fig 3).

Referring to claim 9, Lev-Tov discloses the system of claim 8, wherein the at least one server device is further configured to cause the system to:
Generate the positive-text embedding for the positive text and the negative-text embedding for the negative text utilizing the cross-lingual-multimodal embedding model by generating, utilizing a cross-lingual-text encoder [encoder 320] of the cross-lingual-multimodal-embedding model and within the cross-lingual embedding space for text embeddings of the multiple languages, the positive-text embedding for the positive text and the negative-text embedding for the negative text (see [0038] and [0043]); and
generate the positive cross-lingual-multimodal embedding from the positive-text embedding and the negative cross-lingual-multimodal embedding from the negative-text embedding utilizing the cross-lingual-multimodal-embedding model by transforming, utilizing one or more neural network layers of the cross-lingual-multimodal-embedding model, the positive-text embedding into the positive cross-lingual-multimodal embedding within the multimodal embedding space and the negative-text embedding into the negative cross-lingual-multimodal embedding within the multimodal embedding space (see [0043]).
Referring to claim 10, Lev-Tov discloses the system of claim 8, wherein the at least one server device is further configured to cause the system to:
generate the positive-image embedding for the positive image and the negative-image embedding for the negative image by generating the positive-image embedding having a set of dimensions corresponding to an output of the image-embedding model and the negative-image embedding having the set of dimensions (see [0040] and [0052]); and
generate the positive cross-lingual-multimodal embedding from the positive-text embedding and the negative cross-lingual-multimodal embedding from the negative-text embedding by utilizing one or more neural network layers within the cross-lingual-multimodal-embedding model to transform the positive-text embedding for the positive text and the negative-text embedding for the negative text to conform to the set of dimensions corresponding to the output of the image-embedding model and into the positive cross-lingual-multimodal embedding and the negative cross-lingual-multimodal embedding (see [0043] and [0052]).
Referring to claim 11, Lev-Tov discloses the system of claim 8, wherein the at least one server device is further configured to cause the system to:
identify the positive text for the positive image and the negative text for the negative image by identifying a positive-image description in the sample language and a negative-image description in the sample language (see [0043] and [0052]); and
generate the positive-text embedding for the positive text and the negative-text embedding for the negative text utilizing the cross-lingual-multimodal-embedding model by determining, utilizing a cross-lingual-text encoder of the cross-lingual-multimodal-embedding model and within a cross- lingual embedding space for text embeddings of the multiple languages, a positive sentence-level embedding for the positive-image description and a negative sentence-level embedding for the negative-image description (see [0043] and [0052]).
Referring to claim 12, Lev-Tov discloses the system of claim 11, wherein the at least one server device is further configured to cause the system to generate the positive cross-lingual-multimodal embedding from the positive-text embedding and the negative cross-lingual-multimodal embedding from the negative-text embedding utilizing the cross-lingual-multimodal-embedding model by:
generating, utilizing one or more neural network layers of the cross-lingual-multimodal- embedding model and within the multimodal embedding space, the positive cross-lingual- multimodal embedding for the positive-image description based on the positive sentence-level embedding (see [0043] and [0052]); and
generating, utilizing the one or more neural network layers of the cross-lingual- multimodal-embedding model and within the multimodal embedding space, the negative cross- lingual-multimodal embedding for the negative-image description based on the negative sentence- level embedding (see [0043] and [0052]).
Referring to claim 13, Lev-Tov discloses the system of claim 8, wherein the at least one server device is further configured to cause the system to modify the parameters of the cross-lingual-multimodal-embedding model to learn to retrieve the digital images based on the text queries by modifying one or more parameters of neural network layers within the cross-lingual-multimodal-embedding model (see [0043]).
Referring to claim 14, Lev-Tov discloses the system of claim 8, wherein the at least one server device is further configured to cause the system to determine the embedding distances in the multimodal embedding space among the positive cross-lingual-multimodal embedding, the negative cross-lingual-multimodal embedding, the positive-image embedding, and the negative-image embedding by:
determining a first embedding distance between the positive cross-lingual-multimodal embedding and the positive-image embedding (see [0043]);
determining a second embedding distance between the positive cross-lingual-multimodal embedding and the negative cross-lingual-multimodal embedding (see [0043]); and
determining a third embedding distance between the positive cross-lingual-multimodal embedding and the negative-image embedding (see [0043]).
Referring to claim 16, Lev-Tov discloses the system of claim 8, wherein the at least one server device is further configured to cause the system to iteratively modify the parameters of the cross-lingual-multimodal- embedding model to:
decrease embedding distances in the multimodal embedding space between positive cross- lingual-multimodal embeddings for positive texts and positive-image embeddings for positive images (see [0043]);
increase embedding distances in the multimodal embedding space between the positive cross-lingual-multimodal embeddings for the positive texts and negative-image embeddings for negative images (see [0043]); and
increase embedding distances between the positive cross-lingual-multimodal embeddings for the positive texts and negative cross-lingual-multimodal embeddings for negative texts (see [0043]). 
Referring to claim 17, Lev-Tov discloses the system of claim 8, wherein the at least one server device is further configured to cause the system to:
receive a query comprising text in an additional language from the multiple languages that differs from the sample language (see [0035]; [0036]; [0055]; and Fig 6, step 602 – The search query is provided to a search engine so the query can come from any device. The query can be received in any language. Step 602 includes receiving an input user query from a user in any of a plurality of languages.);
generate, utilizing the cross-lingual-multimodal-embedding model and within the multimodal embedding space, a cross-lingual-multimodal embedding for the text from the query (see [0023], lines 21-24; [0042]; [0052]; [0056]; and Fig 6); and
determine a digital image that corresponds to the query based on an embedding distance within the multimodal embedding space between an image embedding for the digital image and the cross-lingual-multimodal embedding for the text (see [0057] and Fig 6, step 606 – Step 606 includes associating an image vector to the input user query vector in the embedding space. In some embodiments, step 606 may include finding the image vector within a pre-selected distance from the input user query vector.). 

Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2020/0250537 to Li et al (hereafter Li).

Referring to claim 18, Li discloses a computer-implemented method for retrieving digital images in response to text queries of different languages comprising:
performing a step for learning parameters of a cross-lingual-multimodal-embedding model based on embedding distances between embeddings within a multimodal embedding space (see [0057]; [0058]; [0069]; and [0070] – The parameters are based on training.  The training utilizes positive and negative labels.);
receiving, from a client device, a query comprising text in a language from multiple languages (see [0019] and [0090]);
generating, within the multimodal embedding space, a cross-lingual-multimodal embedding for the text from the query utilizing the cross-lingual-multimodal-embedding model comprising the learned parameters (see [0067]); and
determining, for display on the client device, a digital image that corresponds to the query based on an embedding distance within the multimodal embedding space between an image embedding for the digital image and the cross-lingual-multimodal embedding for the query (see [0090]).
Referring to claim 19, Li discloses the computer-implemented method of claim 18, wherein determining, for display on the client device, the digital image that corresponds to the query based on the embedding distance within the multimodal embedding space between the image embedding for the digital image and the cross-lingual-multimodal embedding for the query comprises:
identifying a plurality of image embeddings within the multimodal embedding space, the plurality of image embeddings comprising the image embedding for the digital image (see [0019]; [0054]; Fig 4; [0040]; [0064]; [0068]-[0071]; Fig 3; [0048]-[0054]); and
determining that the image embedding for the digital image is closer to the cross-lingual-multimodal embedding for the query within the multimodal embedding space than other image embeddings from the plurality of image embeddings (see [0019]; [0054]; Fig 4; [0040]; [0064]; [0068]-[0071]; Fig 3; [0048]-[0054]).
Referring to claim 20, Li disclose the computer-implemented method of claim 18, further comprising:
receiving, from additional client devices, additional queries comprising additional texts in a first additional language and a second additional language from the multiple languages, the additional texts in the first and second additional languages corresponding to the text from the query in the language (see [0112]; [0019]; [0054]; Fig4; [0040]; [0064]; [0068]-[0071]; Fig 3; [0048]-[0054]); and
determining that the digital image corresponds to the additional texts based on additional embedding distances among the image embedding for the digital image and the additional cross- lingual-multimodal embeddings for the additional texts within the multimodal embedding space (see [0112]; [0019]; [0054]; Fig4; [0040]; [0064]; [0068]-[0071]; Fig 3; [0048]-[0054]). 

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant’s arguments with respect to claim(s) claims 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to claim 18, the Examiner has examined based of the step plus function analysis.  The Applicant has not provided any written arguments with regards to the issue.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lev-Tov
A computer-implemented method for retrieving digital images in response to text queries of different languages comprising:
performing a step for learning parameters of a cross-lingual-multimodal-embedding model based on embedding distances between embeddings within a multimodal embedding space (see [0038]; [0040]; [0042]; [0043]; [0052]);
receiving, from a client device, a query comprising text in a language from multiple languages (see [0055]);
generating, within the multimodal embedding space, a cross-lingual-multimodal embedding for the text from the query utilizing the cross-lingual-multimodal-embedding model comprising the learned parameters (see [0023]; [0038]; [0040]; [0042]; [0043]; [0052]; [0056]; Fig 3 and Fig 6); and
determining, for display on the client device, a digital image that corresponds to the query based on an embedding distance within the multimodal embedding space between an image embedding for the digital image and the cross-lingual-multimodal embedding for the query (see [0057] and Fig 6, step 606).
The computer-implemented method of claim 18, wherein determining, for display on the client device, the digital image that corresponds to the query based on the embedding distance within the multimodal embedding space between the image embedding for the digital image and the cross-lingual-multimodal embedding for the query comprises:
identifying a plurality of image embeddings within the multimodal embedding space, the plurality of image embeddings comprising the image embedding for the digital image (see [0023] and [0057]); and
determining that the image embedding for the digital image is closer to the cross-lingual- multimodal embedding for the query within the multimodal embedding space than other image embeddings from the plurality of image embeddings (see [0023] and [0057]).
The computer-implemented method of claim 18, further comprising:
receiving, from additional client devices, additional queries comprising additional texts in a first additional language and a second additional language from the multiple languages, the additional texts in the first additional language and the second additional language corresponding to the text from the query in the language (see [0035]; [0036]; [0055]; and Fig 6, step 602 – The search query is provided to a search engine so the query can come from any device. The query can be received in any language. Step 602 includes receiving an input user query from a user in any of a plurality of languages.);
generating, utilizing the cross-lingual-multimodal-embedding model and within the multimodal embedding space, additional cross-lingual-multimodal embeddings for the additional texts from the additional queries (see [0023], lines 21-24; [0042]; [0052]; [0056]; and Fig 6); and
determining that the digital image corresponds to the additional texts based on additional embedding distances among the image embedding for the digital image and the additional cross- lingual-multimodal embeddings for the additional texts within the multimodal embedding space (see [0057] and Fig 6, step 606 – Step 606 includes associating an image vector to the input user query vector in the embedding space. In some embodiments, step 606 may include finding the image vector within a pre-selected distance from the input user query vector.). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/           Primary Examiner, Art Unit 2167